DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
2.	Acknowledgment is made of Applicant’s submission of terminal disclaimer, dated April 18, 2022 and is accepted.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of claim amendment with arguments/remarks April 18, 2022. Claims 21 and 62 have been amended; claim 35 has been canceled. Accordingly, claims 1-3, 5-23, 25-34 and 36-43 and 45-63 remain pending. This communication is considered fully responsive and sets forth below.
4.	Claim 101 Rejections: in the Response filed April 18, 2022, Applicants amended the claim limitations with arguments that are persuasive. The previous claim rejection under 35 U.S.C. 101 is withdrawn.
5.	Claim Double Patenting Rejection: Applicants submitted the terminal disclaimer in compliance with 37 C.F.R. 1.321. The previous claim double patenting rejection is withdrawn. 
Allowable Subject Matter
6.	Claims 1-3, 5-23, 25-34, 36-43 and 45-63 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Yun et al. (US 8,300,714) and Ohtsuka et al. (US 2011/0246955) are generally directed to various aspects of the method for detecting a subcarrier spacing interval and the number of spaced symbols based on a predetermined pilot pattern upon signal reception; and re-executing the bus-path generation with respect to the bus for which it is determined in the verification that at least one of the nets is not successfully extracted. 
However, in consideration of the Applicant’s submission of claim amendments with remarks on April 18, 2022, the terminal disclaimer filed on April 18, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“a barrel compactor comprising a plurality of logic cells arranged in an array, wherein the array comprises a plurality of rows and a column for each of the plurality of data units of the input dataset,” and “wherein the logic cells of each of the columns are coupled together in series by a plurality of data pass lines,” as specified in claim 1. 
Similar limitations are included in claims 21 and 41. 
“a barrel compactor comprising an array of a plurality of logic cells that are each associated with a logical function,” and “wherein the barrel compactor receives the input dataset, performs the logical function of one or more of the logic cells on pairs of the data units of the input dataset based on qualifier values of the pairs of the data units,” as specified in claim 61. 
“performs the separate logical function of one or more of the logic cells on pairs of the data units of the input dataset;” and “shifts one or more of the data units of the subset based on the independent shift values such that the subset is output in a different position within the input dataset,” as specified in claim 62. 
Similar limitations are included in claim 63. 
Dependent claims 2, 3, 5-20, 22, 23, 25-34, 36-40, 42, 43, and 45-60 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WEI ZHAO/Primary Examiner, Art Unit 2473